

116 HRES 1007 IH: Calling for justice for George Floyd and opposing efforts to defund the police.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1007IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Steube (for himself, Mr. Calvert, Mrs. Hartzler, Mr. Williams, Mr. Sensenbrenner, Mr. Cline, Mr. Roy, Mr. Guest, Mr. Gallagher, Mr. Gibbs, Mr. Reschenthaler, Mr. Higgins of Louisiana, Mr. Budd, Mr. Kevin Hern of Oklahoma, Mr. Perry, Mr. Schweikert, Mr. Gooden, Mr. Palazzo, Mr. Rouzer, Mr. Tipton, Mr. Smith of Missouri, Mr. Meuser, Mr. Harris, Mr. Arrington, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for justice for George Floyd and opposing efforts to defund the police.Whereas a free society depends on the rule of law, which is the foundation for the preservation of public order, peace, and individual rights;Whereas the United States has a troubled history of racism that includes slavery, the terror of lynch mobs, segregation, and Jim Crow, and that history leaves the United States with important work to accomplish;Whereas the just and unbiased enforcement of the rule of law and the protection of innocent individuals against lawbreakers is the essential function of government at the local, State, and Federal levels;Whereas the law enforcement profession is inherently dangerous, and police officers risk their lives every day;Whereas in 2019, 89 Federal, State, local, and Tribal law enforcement officers were killed in the line of duty;Whereas law enforcement officers are entrusted by the public to uphold the law;Whereas law enforcement officers who abuse their positions, engage in corruption, employ excessive force, or exhibit bias, betray the public trust and undermine the rule of law;Whereas the killing of George Floyd on May 25, 2020, at the hands of law enforcement was a horrific act that violated the public trust and was inconsistent with the values and conduct expected of law enforcement officers;Whereas the law enforcement officers involved in the killing of George Floyd have been terminated from their positions and charged with crimes relating to their conduct and contribution to the death of George Floyd;Whereas good law enforcement cannot exist without accountability and justice;Whereas understaffed police departments and undertrained police officers increase the risk of encounters that result in the use of force, including unjustifiable or excessive force; andWhereas defunding the police would leave police departments understaffed and undertrained, while also increasing the risk of violent crime to the communities of the United States, especially vulnerable communities: Now, therefore, be itThat the House of Representatives—(1)calls for justice for George Floyd; and(2)opposes efforts to defund the police.